Global Code of Conduct November Global Code of Conduct TAB 01. Introduction I. Message from the Chief Executive Officer II. Introduction to the Code of Conduct TAB 02. Using this code of conduct I. Certification II. Restriction on Use III. Ethics Hotline TAB 03. Confidential information and privacy I. Overview of Confidential Information and Privacy II. Confidential Information III. Nondisclosure Agreements TAB 04. Public statements by Russell associates I. Public Statements by Russell Associates - Overview II. Public Statements - Confidential Information III. Public Statements - Rumors About Russell IV. Public Statements - Client Relationships V. Public Statements - Money Managers VI. Public Statements - Business Unit Operations TAB 05. Anti-bribery policy (Foreign Corrupt Practices Act Guidelines) I. Anti-Bribery Policy TAB 06. Managing potential conflicts of interest I. Managing Potential Conflicts of Interest - Overview II. Managing Personal Conflicts III. Managing Company Conflicts IV. General Procedures for Managing Potential Conflicts of Interest V. Specific Policies for Managing Potential Conflicts of Interest VI. Additional Information TAB 07. Use of computer resources and information assets I. Overall Corporate Policy II. Specific Guidelines and Standards TAB 08. Sanctions I. Sanctions TAB 09. Appendix A: Australia Code of Ethics - November 2008 - NOT INCLUDED TAB 10. Appendix B: Canada Code of Ethics - November 2008 - NOT INCLUDED TAB 11. Appendix C: EMEA Code of Ethics - November 2008 - NOT INCLUDED TAB 12. Appendix D: Japan Code of Ethics - November 2008 - NOT INCLUDED TAB 13. Appendix E: New Zealand Code of Ethics - November 2008 - NOT INCLUDED TAB 14. Appendix F: Singapore Code of Ethics - November 2008 - NOT INCLUDED TAB 15. Appendix G: United States Code of Ethics - November 2008 A message from the Chief Executive Officer Dear Russell Associates, I’m excited to present to you the first truly global Code of Ethics for Russell Investments Associates. Our global compliance team has taken the most important and relevant aspects of the numerous codes that each of our offices have previously followed, and has combined them into one new document, which includes a common Code of Conduct for all associates, as well as Codes of Ethics which cover rules and issues specific to each Russell office. As you know, one of our core values is "We behave with non-negotiable integrity," and as part of our commitment to living out this value, I believe it is important for each of us to renew our understanding of this Code each year. When it comes to conducting business, Russell has always sought to avoid even the appearance of impropriety, and this new code is the first of several steps that will be implemented during the coming year to make personal trade pre-clearance and other reporting requirements more globally standardized. These will include approval for your personal securities trades, and the reporting of gifts, outside business affiliations and private securities transactions. It is critical that you read the Code of Conduct and your office’s Code of Ethics and familiarize yourself with how these changes affect you. Thank you for taking the time to help ensure the company’s future success by reviewing this very important document. Your personal reputation depends on your following the standards written in this document. Sincerely, John Schlifske President and CEO Russell Investments TAB 1. Introduction II.
